Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:
	
	In claim 12, lines 5-7: 
change “a three-phase single-layer winding, wherein, for each of the radial positions, the twists extend from their respective legs in a same circumferential direction of the stator core”  

to –a three-phase winding having end turns, wherein each of the end turns configured with a single-bent portion that define a vertex, wherein, for each of the radial positions, all of the twists of that radial position extend from their respective legs in a same circumferential direction of the stator core–

The Examiner's Amendment to the record appears above is authorize by the attorney of record, Mr. Kyle G Konz, per telephone interview on 11/5/2021.  Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee. The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.


Allowable Subject Matter
	Claims 1-15 and 17-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electric machine comprising: a stator core defining slots; and a single-layer winding disposed in the core and having first and second parallel paths each including hairpins interconnected to form a continuous circuit between a terminal and a neutral, wherein the hairpins of the first path include: 
a first type of hairpins (first hairpins [96]) each having a first leg [140], a second leg [142], a crown connecting between the legs, an outwardly extending twist joined to the first leg, and an inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five slots, and a second type of hairpins (second hairpins [94]) each having a first leg [132], a second leg [134], a crown connecting between the legs, an inwardly extending twist joined to the first leg, and an outwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of seven slots, as in claims 1 and 17; or 
plurality of hairpins each having legs disposed in corresponding ones of the slots and twists extending from the legs, wherein the hairpins are inserted into the stator core with corresponding ones of the twists connected to form a three-phase winding having end turns, wherein each of the end turns configured with a single-bent portion that define a vertex, wherein, for each of the radial positions, all of the twists of that radial position extend from their respective legs in a same circumferential direction of the stator core, as in claim 12.

	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art is Tamura and Hino.




Present application’s Fig. 3

    PNG
    media_image1.png
    599
    787
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    611
    708
    media_image2.png
    Greyscale


There is the difference between the end turn between the present invention and TAMURA ref

    PNG
    media_image3.png
    663
    1097
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    465
    1528
    media_image4.png
    Greyscale



for each of the radial positions, all of the twists of that radial position extend from their respective legs in a same circumferential direction of the stator core.


    PNG
    media_image5.png
    551
    995
    media_image5.png
    Greyscale


Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834